Citation Nr: 0200384	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  01-05 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $2,763.00.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from July 1942 to November 
1945.  In April 1999, the Nashville, Tennessee, Regional 
Office (RO), in pertinent part, granted a permanent and total 
disability rating for pension purposes.  In May 1999, the RO 
retroactively effectuated payment of the veteran's Department 
of Veterans Affairs (VA) improved pension benefits as of 
September 1, 1998.  In December 1999, the RO proposed to 
retroactively terminate the veteran's VA improved pension 
benefits as of September 1, 1998 due to his failure to submit 
requested financial information.  In March 2000, the RO 
effectuated the proposed termination.  In March 2000, the 
veteran was informed in writing of the overpayment of VA 
improved pension benefits in the amount of $2,763.00 and both 
his waiver and appellate rights.  In July 2000, the veteran 
requested a waiver of the overpayment in the calculated 
amount.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $2,763.00.  In July 2001, the Board 
remanded the veteran's claim to the RO so that he could be 
afforded a requested hearing before a Member of the Board 
sitting at the RO.  

In September 2001, the veteran was scheduled for an October 
2001 hearing before a Member of the Board sitting at the RO.  
The veteran subsequently failed to report for the scheduled 
hearing.  The veteran has been represented throughout this 
appeal by the Tennessee Department of Veterans' Affairs.  


REMAND

The veteran asserts that the overpayment of VA improved 
disability benefits in the amount of $2,763.00 should be 
waived as his expenses are greater than his income.  In his 
March 2000 Financial Status Report (VA Form 20-5655), the 
veteran reported that he had a monthly income of $1,291.25 
and monthly expenses of $571.00.  The veteran included VA 
benefits in the amount of $157.00 in calculating his monthly 
income.  In his October 2000 notice of disagreement, the 
veteran clarified that his previously reported monthly income 
included his terminated VA improved pension benefits.  In his 
undated Appeal to the Board (VA Form 9) received in June 
2001, the veteran advanced that his income was insufficient 
to meet his expenses, which would suggest that there has been 
a change in his financial condition.  In light of the 
veteran's assertions, the Board finds that a current 
financial status report from the veteran would be helpful in 
addressing the issues raised by the instant appeal.  

The statutes governing the adjudication of claims for VA 
benefits and the regulations implementing them have recently 
been amended.  The amended statutes direct that, upon receipt 
of a complete or substantially complete application, the VA 
shall notify the veteran of any information and any medical 
or lay evidence not previously provided to the VA that is 
necessary to substantiate his claim.  The VA shall make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, 2096-2099 (2000); enacted at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001) (VCAA).  The 
veteran's waiver request has apparently not been considered 
under the amended statutes and regulations.  Therefore, the 
claim must be returned to the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should request that the 
veteran complete a Financial Status 
Report (VA Form 20-5655).  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.159, 3.326(a)) are fully met.  

3.  The Committee should then 
readjudicate the veteran's entitlement to 
waiver of recovery of an overpayment of 
VA improved pension benefits in the 
amount of $2,763.00.  

If his claim remains denied, the veteran and his accredited 
representative should be provided with a supplemental 
statement of the case and be given the opportunity to 
respond.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2001) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn regarding the final disposition 
of the veteran's claims.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board 
is appealable to the Court.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).  


